                     Case 8:20-ap-01070-SC              Doc 5 Filed 05/02/20 Entered 05/02/20 11:58:00       Desc
                                                        Main Document    Page 1 of 17


                          1   Brett H. Ramsaur, Bar No. 281566
                              RAMSAUR LAW OFFICE
                          2   2183 Fairview Road, Suite 221
                              Costa Mesa, California 92627
                          3   Telephone:    949.200.9114
                              Facsimile:    949.222.3453
                          4   Email:        brett@ramsaurlaw.com

                          5   Attorneys for Plaintiff
                              Maureen E. Crowley
                          6

                          7                             UNITED STATES BANKRUPTCY COURT

                          8                              CENTRAL DISTRICT OF CALIFORNIA

                          9                                      SANTA ANA DIVISION

                     10
                              In re:                                            Case No. 8:20-bk-10238-SC
                     11
                              TAYLOR ROBINSON POLLEI and AMBER                  Chapter 7
                     12       LEE POLLEI,
                                                                                Adv. No. 8:20-ap-01070-SC
                     13                          Debtors.
                     14
                                                                                NOTICE TO DEFENDANT TAYLOR
                     15       MAUREEN E. CROWLEY,                               ROBINSON POLLEI RE:
                                                                                COMPLIANCE WITH FEDERAL
                     16                          Plaintiff,                     RULE OF BANKRUPTCY
                                                                                PROCEDURE 7026 AND LOCAL
                     17       v.                                                BANKRUPTCY RULE 7026-1

                     18       TAYLOR ROBINSON POLLEI,                           Status Conference
                                                                                Date:       August 5, 2020
                     19                          Defendant.                     Time:       11:00 a.m.
                                                                                Ctrm:       5C
                     20

                     21

                     22       TO ALL PARTIES IN INTEREST:
                     23                PLEASE TAKE NOTICE that all parties to this adversary proceeding are required to
                     24       fully comply with Federal Rule of Bankruptcy Procedure 7026 and Local Bankruptcy Rule
                     25

                     26       ///
                     27       ///
                     28       ///
RAMSAUR LAW OFFICE
    ————————————
                                                                                                  NOTICE OF COMPLIANCE
 COSTA MESA, CALIFORNIA
                      Case 8:20-ap-01070-SC           Doc 5 Filed 05/02/20 Entered 05/02/20 11:58:00                Desc
                                                      Main Document    Page 2 of 17


                          1   7026-1 of the United States Bankruptcy Court for the Central District of California. True and

                          2   correct copies of each rule are collectively attached hereto as Exhibit 1.

                          3

                          4
                               Dated: May 2, 2020                                RAMSAUR LAW OFFICE
                          5

                          6
                                                                                 By: /s/ Brett H. Ramsaur
                          7                                                          Brett H. Ramsaur
                          8                                                      Attorneys for Plaintiff
                                                                                 Maureen E. Crowley
                          9

                      10

                      11

                      12

                      13

                      14

                      15

                      16

                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
RAMSAUR LAW OFFICE
   ATTORNEYS AT LAW
 COSTA MESA, CALIFORNIA
                                                                              -2-                          NOTICE OF COMPLIANCE
Case 8:20-ap-01070-SC   Doc 5 Filed 05/02/20 Entered 05/02/20 11:58:00   Desc
                        Main Document    Page 3 of 17



  	  
  	  
  	  
  	  
  	  
  	  
  	  
  	  
  	  
  	  
  	  
  	  
  	  
  	  
  	  
  	  
  	  
  	  
  	  
                                EXHIBIT	  1	  




                                       3                                        EXHIBIT 1
Case 8:20-ap-01070-SC         Doc 5 Filed 05/02/20 Entered 05/02/20 11:58:00    Desc
                              Main Document    Page 4 of 17




Federal Rules of Bankruptcy Procedure › PART VII—ADVERSARY PROCEEDINGS › Rule 7026.
General Provisions Governing Discovery



Rule 7026. General Provisions Governing Discovery:


Rule 26 F.R.Civ.P. applies in adversary proceedings.




                                                4                                      EXHIBIT 1
Case 8:20-ap-01070-SC          Doc 5 Filed 05/02/20 Entered 05/02/20 11:58:00                     Desc
                               Main Document    Page 5 of 17

                                       Fed. R. Civ. P. 26
 Rule 26. Duty to Disclose; General Provisions Governing Discovery

     (a) Required Disclosures.
       (1) Initial Disclosure.
         (A) In General. Except as exempted by Rule 26(a)(1)(B) or as otherwise stipulated or
         ordered by the court, a party must, without awaiting a discovery request, provide to
         the other parties:
           (i) the name and, if known, the address and telephone number of each individual
           likely to have discoverable information—along with the subjects of that information
           —that the disclosing party may use to support its claims or defenses, unless the use
           would be solely for impeachment;

          (ii) a copy—or a description by category and location—of all documents,
          electronically stored information, and tangible things that the disclosing party has
          in its possession, custody, or control and may use to support its claims or defenses,
          unless the use would be solely for impeachment;

          (iii) a computation of each category of damages claimed by the disclosing party—
          who must also make available for inspection and copying as under Rule 34 the
          documents or other evidentiary material, unless privileged or protected from
          disclosure, on which each computation is based, including materials bearing on the
          nature and extent of injuries suffered; and

          (iv) for inspection and copying as under Rule 34, any insurance agreement under
          which an insurance business may be liable to satisfy all or part of a possible
          judgment in the action or to indemnify or reimburse for payments made to satisfy
          the judgment.

        (B) Proceedings Exempt from Initial Disclosure. The following proceedings are
        exempt from initial disclosure:
          (i) an action for review on an administrative record;

          (ii) a forfeiture action in rem arising from a federal statute;

          (iii) a petition for habeas corpus or any other proceeding to challenge a criminal
          conviction or sentence;

          (iv) an action brought without an attorney by a person in the custody of the United
          States, a state, or a state subdivision;

          (v) an action to enforce or quash an administrative summons or subpoena;

          (vi) an action by the United States to recover benefit payments;

          (vii) an action by the United States to collect on a student loan guaranteed by the
          United States;




                                                   5                                                     EXHIBIT 1
Case 8:20-ap-01070-SC         Doc 5 Filed 05/02/20 Entered 05/02/20 11:58:00                       Desc
                              Main Document    Page 6 of 17
         (viii) a proceeding ancillary to a proceeding in another court; and

         (ix) an action to enforce an arbitration award.

       (C) Time for Initial Disclosures—In General. A party must make the initial
       disclosures at or within 14 days after the parties’ Rule 26(f ) conference unless a
       different time is set by stipulation or court order, or unless a party objects during the
       conference that initial disclosures are not appropriate in this action and states the
       objection in the proposed discovery plan. In ruling on the objection, the court must
       determine what disclosures, if any, are to be made and must set the time for
       disclosure.

       (D) Time for Initial Disclosures—For Parties Served or Joined Later. A party that is
       first served or otherwise joined after the Rule 26(f ) conference must make the initial
       disclosures within 30 days after being served or joined, unless a different time is set
       by stipulation or court order.

       (E) Basis for Initial Disclosure; Unacceptable Excuses. A party must make its initial
       disclosures based on the information then reasonably available to it. A party is not
       excused from making its disclosures because it has not fully investigated the case or
       because it challenges the sufficiency of another party’s disclosures or because another
       party has not made its disclosures.

      (2) Disclosure of Expert Testimony.
        (A) In General. In addition to the disclosures required by Rule 26(a)(1), a party must
        disclose to the other parties the identity of any witness it may use at trial to present
        evidence under Federal Rule of Evidence 702, 703, or 705.

       (B) Witnesses Who Must Provide a Written Report. Unless otherwise stipulated or
       ordered by the court, this disclosure must be accompanied by a written report—
       prepared and signed by the witness—if the witness is one retained or specially
       employed to provide expert testimony in the case or one whose duties as the party’s
       employee regularly involve giving expert testimony. The report must contain:
         (i) a complete statement of all opinions the witness will express and the basis and
         reasons for them;

         (ii) the facts or data considered by the witness in forming them;

         (iii) any exhibits that will be used to summarize or support them;

         (iv) the witness’s qualifications, including a list of all publications authored in the
         previous 10 years;

         (v) a list of all other cases in which, during the previous 4 years, the witness
         testified as an expert at trial or by deposition; and

         (vi) a statement of the compensation to be paid for the study and testimony in the
         case.




                                                  6                                                       EXHIBIT 1
Case 8:20-ap-01070-SC          Doc 5 Filed 05/02/20 Entered 05/02/20 11:58:00                            Desc
                               Main Document    Page 7 of 17
        (C) Witnesses Who Do Not Provide a Written Report. Unless otherwise stipulated or
        ordered by the court, if the witness is not required to provide a written report, this
        disclosure must state:
          (i) the subject matter on which the witness is expected to present evidence under
          Federal Rule of Evidence 702, 703, or 705; and

          (ii) a summary of the facts and opinions to which the witness is expected to testify.

        (D) Time to Disclose Expert Testimony. A party must make these disclosures at the
        times and in the sequence that the court orders. Absent a stipulation or a court order,
        the disclosures must be made:
          (i) at least 90 days before the date set for trial or for the case to be ready for trial; or

          (ii) if the evidence is intended solely to contradict or rebut evidence on the same
          subject matter identified by another party under Rule 26(a)(2)(B) or (C), within 30
          days after the other party’s disclosure.

        (E) Supplementing the Disclosure. The parties must supplement these disclosures
        when required under Rule 26(e).

      (3) Pretrial Disclosures.
        (A) In General. In addition to the disclosures required by Rule 26(a)(1) and (2), a
        party must provide to the other parties and promptly file the following information
        about the evidence that it may present at trial other than solely for impeachment:
          (i) the name and, if not previously provided, the address and telephone number of
          each witness—separately identifying those the party expects to present and those it
          may call if the need arises;

          (ii) the designation of those witnesses whose testimony the party expects to
          present by deposition and, if not taken stenographically, a transcript of the
          pertinent parts of the deposition; and

          (iii) an identification of each document or other exhibit, including summaries of
          other evidence—separately identifying those items the party expects to offer and
          those it may offer if the need arises.

        (B) Time for Pretrial Disclosures; Objections. Unless the court orders otherwise,
        these disclosures must be made at least 30 days before trial. Within 14 days after they
        are made, unless the court sets a different time, a party may serve and promptly file a
        list of the following objections: any objections to the use under Rule 32(a) of a
        deposition designated by another party under Rule 26(a)(3)(A)(ii); and any objection,
        together with the grounds for it, that may be made to the admissibility of materials
        identified under Rule 26(a)(3)(A)(iii). An objection not so made—except for one
        under Federal Rule of Evidence 402 or 403—is waived unless excused by the court for
        good cause.

       (4) Form of Disclosures. Unless the court orders otherwise, all disclosures under Rule
       26(a) must be in writing, signed, and served.
     (b) Discovery Scope and Limits.




                                                    7                                                           EXHIBIT 1
Case 8:20-ap-01070-SC         Doc 5 Filed 05/02/20 Entered 05/02/20 11:58:00                         Desc
                              Main Document    Page 8 of 17
      (1) Scope in General. Unless otherwise limited by court order, the scope of discovery is
      as follows: Parties may obtain discovery regarding any nonprivileged matter that is
      relevant to any party’s claim or defense and proportional to the needs of the case,
      considering the importance of the issues at stake in the action, the amount in
      controversy, the parties’ relative access to relevant information, the parties’ resources,
      the importance of the discovery in resolving the issues, and whether the burden or
      expense of the proposed discovery outweighs its likely benefit. Information within this
      scope of discovery need not be admissible in evidence to be discoverable.
      (2) Limitations on Frequency and Extent.
        (A) When Permitted. By order, the court may alter the limits in these rules on the
        number of depositions and interrogatories or on the length of depositions under Rule
        30. By order or local rule, the court may also limit the number of requests under Rule
        36.

       (B) Specific Limitations on Electronically Stored Information. A party need not
       provide discovery of electronically stored information from sources that the party
       identifies as not reasonably accessible because of undue burden or cost. On motion to
       compel discovery or for a protective order, the party from whom discovery is sought
       must show that the information is not reasonably accessible because of undue burden
       or cost. If that showing is made, the court may nonetheless order discovery from such
       sources if the requesting party shows good cause, considering the limitations of Rule
       26(b)(2)(C). The court may specify conditions for the discovery.

       (C) When Required. On motion or on its own, the court must limit the frequency or
       extent of discovery otherwise allowed by these rules or by local rule if it determines
       that:
         (i) the discovery sought is unreasonably cumulative or duplicative, or can be
         obtained from some other source that is more convenient, less burdensome, or less
         expensive;

         (ii) the party seeking discovery has had ample opportunity to obtain the
         information by discovery in the action; or

         (iii) the proposed discovery is outside the scope permitted by Rule 26(b)(1).

      (3) Trial Preparation: Materials.
        (A) Documents and Tangible Things. Ordinarily, a party may not discover documents
        and tangible things that are prepared in anticipation of litigation or for trial by or for
        another party or its representative (including the other party’s attorney, consultant,
        surety, indemnitor, insurer, or agent). But, subject to Rule 26(b)(4), those materials
        may be discovered if:
          (i) they are otherwise discoverable under Rule 26(b)(1); and

         (ii) the party shows that it has substantial need for the materials to prepare its case
         and cannot, without undue hardship, obtain their substantial equivalent by other
         means.

       (B) Protection Against Disclosure. If the court orders discovery of those materials, it
       must protect against disclosure of the mental impressions, conclusions, opinions, or



                                                   8                                                        EXHIBIT 1
Case 8:20-ap-01070-SC        Doc 5 Filed 05/02/20 Entered 05/02/20 11:58:00                        Desc
                             Main Document    Page 9 of 17
       legal theories of a party’s attorney or other representative concerning the litigation.

       (C) Previous Statement. Any party or other person may, on request and without the
       required showing, obtain the person’s own previous statement about the action or its
       subject matter. If the request is refused, the person may move for a court order, and
       Rule 37(a)(5) applies to the award of expenses. A previous statement is either:
         (i) a written statement that the person has signed or otherwise adopted or
         approved; or

         (ii) a contemporaneous stenographic, mechanical, electrical, or other recording—or
         a transcription of it—that recites substantially verbatim the person’s oral
         statement.

      (4) Trial Preparation: Experts.
        (A) Deposition of an Expert Who May Testify. A party may depose any person who
        has been identified as an expert whose opinions may be presented at trial. If Rule
        26(a)(2)(B) requires a report from the expert, the deposition may be conducted only
        after the report is provided.

       (B) Trial-Preparation Protection for Draft Reports or Disclosures. Rules 26(b)(3)(A)
       and (B) protect drafts of any report or disclosure required under Rule 26(a)(2),
       regardless of the form in which the draft is recorded.

       (C) Trial-Preparation Protection for Communications Between a Party’s Attorney and
       Expert Witnesses. Rules 26(b)(3)(A) and (B) protect communications between the
       party’s attorney and any witness required to provide a report under Rule 26(a)(2)(B),
       regardless of the form of the communications, except to the extent that the
       communications:
         (i) relate to compensation for the expert’s study or testimony;

         (ii) identify facts or data that the party’s attorney provided and that the expert
         considered in forming the opinions to be expressed; or

         (iii) identify assumptions that the party’s attorney provided and that the expert
         relied on in forming the opinions to be expressed.

       (D) Expert Employed Only for Trial Preparation. Ordinarily, a party may not, by
       interrogatories or deposition, discover facts known or opinions held by an expert who
       has been retained or specially employed by another party in anticipation of litigation
       or to prepare for trial and who is not expected to be called as a witness at trial. But a
       party may do so only:
         (i) as provided in Rule 35(b); or

         (ii) on showing exceptional circumstances under which it is impracticable for the
         party to obtain facts or opinions on the same subject by other means.

       (E) Payment. Unless manifest injustice would result, the court must require that the
       party seeking discovery:
         (i) pay the expert a reasonable fee for time spent in responding to discovery under
         Rule 26(b)(4)(A) or (D); and



                                                 9                                                        EXHIBIT 1
Case 8:20-ap-01070-SC         Doc 5 Filed 05/02/20 Entered 05/02/20 11:58:00                       Desc
                              Main Document    Page 10 of 17
          (ii) for discovery under (D), also pay the other party a fair portion of the fees and
          expenses it reasonably incurred in obtaining the expert’s facts and opinions.

      (5) Claiming Privilege or Protecting Trial-Preparation Materials.
        (A) Information Withheld. When a party withholds information otherwise
        discoverable by claiming that the information is privileged or subject to protection as
        trial-preparation material, the party must:
          (i) expressly make the claim; and

          (ii) describe the nature of the documents, communications, or tangible things not
          produced or disclosed—and do so in a manner that, without revealing information
          itself privileged or protected, will enable other parties to assess the claim.

        (B) Information Produced. If information produced in discovery is subject to a claim
        of privilege or of protection as trial-preparation material, the party making the claim
        may notify any party that received the information of the claim and the basis for it.
        After being notified, a party must promptly return, sequester, or destroy the specified
        information and any copies it has; must not use or disclose the information until the
        claim is resolved; must take reasonable steps to retrieve the information if the party
        disclosed it before being notified; and may promptly present the information to the
        court under seal for a determination of the claim. The producing party must preserve
        the information until the claim is resolved.

     (c) Protective Orders.
       (1) In General. A party or any person from whom discovery is sought may move for a
       protective order in the court where the action is pending—or as an alternative on
       matters relating to a deposition, in the court for the district where the deposition will
       be taken. The motion must include a certification that the movant has in good faith
       conferred or attempted to confer with other affected parties in an effort to resolve the
       dispute without court action. The court may, for good cause, issue an order to protect a
       party or person from annoyance, embarrassment, oppression, or undue burden or
       expense, including one or more of the following:
         (A) forbidding the disclosure or discovery;

        (B) specifying terms, including time and place or the allocation of expenses, for the
        disclosure or discovery;

        (C) prescribing a discovery method other than the one selected by the party seeking
        discovery;

        (D) forbidding inquiry into certain matters, or limiting the scope of disclosure or
        discovery to certain matters;

        (E) designating the persons who may be present while the discovery is conducted;

        (F) requiring that a deposition be sealed and opened only on court order;

        (G) requiring that a trade secret or other confidential research, development, or
        commercial information not be revealed or be revealed only in a specified way; and




                                                  10                                                      EXHIBIT 1
Case 8:20-ap-01070-SC         Doc 5 Filed 05/02/20 Entered 05/02/20 11:58:00                        Desc
                              Main Document    Page 11 of 17
        (H) requiring that the parties simultaneously file specified documents or information
        in sealed envelopes, to be opened as the court directs.

       (2) Ordering Discovery. If a motion for a protective order is wholly or partly denied, the
       court may, on just terms, order that any party or person provide or permit discovery.
       (3) Awarding Expenses. Rule 37(a)(5) applies to the award of expenses.
     (d) Timing and Sequence of Discovery.
       (1) Timing. A party may not seek discovery from any source before the parties have
       conferred as required by Rule 26(f ), except in a proceeding exempted from initial
       disclosure under Rule 26(a)(1)(B), or when authorized by these rules, by stipulation, or
       by court order.
       (2) Early Rule 34 Requests.
         (A) Time to Deliver. More than 21 days after the summons and complaint are served
         on a party, a request under Rule 34 may be delivered:
           (i) to that party by any other party, and

          (ii) by that party to any plaintiff or to any other party that has been served.

        (B) When Considered Served. The request is considered to have been served at the
        first Rule 26(f ) conference.

      (3) Sequence. Unless the parties stipulate or the court orders otherwise for the parties’
      and witnesses’ convenience and in the interests of justice:
        (A) methods of discovery may be used in any sequence; and

        (B) discovery by one party does not require any other party to delay its discovery.

     (e) Supplementing Disclosures and Responses.
       (1) In General. A party who has made a disclosure under Rule 26(a)—or who has
       responded to an interrogatory, request for production, or request for admission—must
       supplement or correct its disclosure or response:
         (A) in a timely manner if the party learns that in some material respect the disclosure
         or response is incomplete or incorrect, and if the additional or corrective information
         has not otherwise been made known to the other parties during the discovery process
         or in writing; or

        (B) as ordered by the court.

       (2) Expert Witness. For an expert whose report must be disclosed under Rule 26(a)(2)
       (B), the party’s duty to supplement extends both to information included in the report
       and to information given during the expert’s deposition. Any additions or changes to
       this information must be disclosed by the time the party’s pretrial disclosures under
       Rule 26(a)(3) are due.
     (f) Conference of the Parties; Planning for Discovery.
       (1) Conference Timing. Except in a proceeding exempted from initial disclosure under
       Rule 26(a)(1)(B) or when the court orders otherwise, the parties must confer as soon as
       practicable—and in any event at least 21 days before a scheduling conference is to be
       held or a scheduling order is due under Rule 16(b).




                                                  11                                                       EXHIBIT 1
Case 8:20-ap-01070-SC         Doc 5 Filed 05/02/20 Entered 05/02/20 11:58:00                        Desc
                              Main Document    Page 12 of 17
      (2) Conference Content; Parties’ Responsibilities. In conferring, the parties must
      consider the nature and basis of their claims and defenses and the possibilities for
      promptly settling or resolving the case; make or arrange for the disclosures required by
      Rule 26(a)(1); discuss any issues about preserving discoverable information; and
      develop a proposed discovery plan. The attorneys of record and all unrepresented
      parties that have appeared in the case are jointly responsible for arranging the
      conference, for attempting in good faith to agree on the proposed discovery plan, and
      for submitting to the court within 14 days after the conference a written report
      outlining the plan. The court may order the parties or attorneys to attend the
      conference in person.
      (3) Discovery Plan. A discovery plan must state the parties’ views and proposals on:
        (A) what changes should be made in the timing, form, or requirement for disclosures
        under Rule 26(a), including a statement of when initial disclosures were made or will
        be made;

        (B) the subjects on which discovery may be needed, when discovery should be
        completed, and whether discovery should be conducted in phases or be limited to or
        focused on particular issues;

        (C) any issues about disclosure, discovery, or preservation of electronically stored
        information, including the form or forms in which it should be produced;

        (D) any issues about claims of privilege or of protection as trial-preparation materials,
        including—if the parties agree on a procedure to assert these claims after production
        —whether to ask the court to include their agreement in an order under Federal Rule
        of Evidence 502;

        (E) what changes should be made in the limitations on discovery imposed under
        these rules or by local rule, and what other limitations should be imposed; and

        (F) any other orders that the court should issue under Rule 26(c) or under Rule 16(b)
        and (c).

      (4) Expedited Schedule. If necessary to comply with its expedited schedule for Rule
      16(b) conferences, a court may by local rule:
        (A) require the parties’ conference to occur less than 21 days before the scheduling
        conference is held or a scheduling order is due under Rule 16(b); and

        (B) require the written report outlining the discovery plan to be filed less than 14
        days after the parties’ conference, or excuse the parties from submitting a written
        report and permit them to report orally on their discovery plan at the Rule 16(b)
        conference.

     (g) Signing Disclosures and Discovery Requests, Responses, and Objections.
       (1) Signature Required; Effect of Signature. Every disclosure under Rule 26(a)(1) or (a)
       (3) and every discovery request, response, or objection must be signed by at least one
       attorney of record in the attorney’s own name—or by the party personally, if
       unrepresented—and must state the signer’s address, e-mail address, and telephone




                                                 12                                                        EXHIBIT 1
Case 8:20-ap-01070-SC        Doc 5 Filed 05/02/20 Entered 05/02/20 11:58:00                       Desc
                             Main Document    Page 13 of 17
      number. By signing, an attorney or party certifies that to the best of the person’s
      knowledge, information, and belief formed after a reasonable inquiry:
       (A) with respect to a disclosure, it is complete and correct as of the time it is made;
       and

       (B) with respect to a discovery request, response, or objection, it is:
         (i) consistent with these rules and warranted by existing law or by a nonfrivolous
         argument for extending, modifying, or reversing existing law, or for establishing
         new law;

         (ii) not interposed for any improper purpose, such as to harass, cause unnecessary
         delay, or needlessly increase the cost of litigation; and

         (iii) neither unreasonable nor unduly burdensome or expensive, considering the
         needs of the case, prior discovery in the case, the amount in controversy, and the
         importance of the issues at stake in the action.

      (2) Failure to Sign. Other parties have no duty to act on an unsigned disclosure,
      request, response, or objection until it is signed, and the court must strike it unless a
      signature is promptly supplied after the omission is called to the attorney’s or party’s
      attention.
      (3) Sanction for Improper Certification. If a certification violates this rule without
      substantial justification, the court, on motion or on its own, must impose an
      appropriate sanction on the signer, the party on whose behalf the signer was acting, or
      both. The sanction may include an order to pay the reasonable expenses, including
      attorney’s fees, caused by the violation.




                                                 13                                                      EXHIBIT 1
Case 8:20-ap-01070-SC        Doc 5 Filed 05/02/20 Entered 05/02/20 11:58:00                Desc
                             Main Document    Page 14 of 17
                                                                                  LBR 7026-1




LBR 7026-1. DISCOVERY

(a)   General. Compliance with FRBP 7026 and this rule is required in all adversary
      proceedings.

      (1)   Notice. The plaintiff must serve with the summons and complaint a notice that
            compliance with FRBP 7026 and this rule is required.

      (2)   Proof of Service. The plaintiff must file a proof of service of this notice together
            with the proof of service of the summons and complaint.

(b)   Discovery Conference and Disclosures.

      (1)   Conference of Parties. Unless all defendants default, the parties must conduct the
            meeting and exchange the information required by FRBP 7026 within the time
            limits set forth therein. Unless otherwise ordered, the initial status conference


                                               14                                                  EXHIBIT 1
Case 8:20-ap-01070-SC        Doc 5 Filed 05/02/20 Entered 05/02/20 11:58:00                Desc
                             Main Document    Page 15 of 17
                                                                                  LBR 7026-1

            constitutes the “scheduling conference” referred to in FRCP 26(f)(1)
            (incorporated by FRBP 7026).

      (2)   Joint Status Report. Within 7 days after such meeting, the parties must prepare a
            joint status report containing the information set forth in LBR 7016-1(a)(2). The
            joint status report will serve as the written report of the meeting required by FRBP
            7026.

(c)   Failure to Make Disclosures or Cooperate in Discovery.

      (1)   General. Unless excused from complying with this rule by order of the court for
            good cause shown, a party must seek to resolve any dispute arising under FRBP
            7026-7037 or FRBP 2004 in accordance with this rule.

      (2)   Meeting of Counsel. Prior to the filing of any motion relating to discovery,
            counsel for the parties must meet in person or by telephone in a good faith effort
            to resolve a discovery dispute. It is the responsibility of counsel for the moving
            party to arrange the conference. Unless altered by agreement of the parties or by
            order of the court for cause shown, counsel for the opposing party must meet with
            counsel for the moving party within 7 days of service upon counsel of a letter
            requesting such meeting and specifying the terms of the discovery order to be
            sought.

      (3)   Moving Papers. If counsel are unable to resolve the dispute, the party seeking
            discovery must file and serve a notice of motion together with a written
            stipulation by the parties.

            (A) The stipulation must be contained in 1 document and must identify,
                separately and with particularity, each disputed issue that remains to be
                determined at the hearing and the contentions and points and authorities of
                each party as to each issue.

            (B) The stipulation must not simply refer the court to the document containing
                the discovery request forming the basis of the dispute. For example, if the
                sufficiency of an answer to an interrogatory is in issue, the stipulation must
                contain, verbatim, both the interrogatory and the allegedly insufficient
                answer, followed by each party’s contentions, separately stated.

            (C) In the absence of such stipulation or a declaration of counsel of
                noncooperation by the opposing party, the court will not consider the
                discovery motion.

      (4)   Cooperation of Counsel; Sanctions. The failure of any counsel either to cooperate
            in this procedure, to attend the meeting of counsel, or to provide the moving party
            the information necessary to prepare the stipulation required by this rule within
            7 days of the meeting of counsel will result in the imposition of sanctions,
            including the sanctions authorized by FRBP 7037 and LBR 9011-3.



                                               15                                                  EXHIBIT 1
Case 8:20-ap-01070-SC      Doc 5 Filed 05/02/20 Entered 05/02/20 11:58:00            Desc
                           Main Document    Page 16 of 17
                                                                             LBR 7026-2


     (5)   Contempt. LBR 9020-1 governing contempt proceedings applies to a discovery
           motion to compel a non-party to comply with a deposition subpoena for testimony
           and/or documents under FRBP 7030 and 7034.




                                           16                                                EXHIBIT 1
            Case 8:20-ap-01070-SC                  Doc 5 Filed 05/02/20 Entered 05/02/20 11:58:00                                     Desc
                                                   Main Document    Page 17 of 17



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
2183 Fairview Road, Suite 221, Costa Mesa, CA 92627


A true and correct copy of the foregoing document entitled (specify): NOTICE TO DEFENDANT TAYLOR ROBINSON
POLLEI RE: COMPLIANCE WITH FEDERAL RULE OF BANKRUPTCY PROCEDURE 7026 AND LOCAL
BANKRUPTCY RULE 7026-1 will be served or was served (a) on the judge in chambers in the form and manner required
by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
May 2, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

Weneta M Kosmala (TR) ecf.alert+Kosmala@titlexi.com, wkosmala@txitrustee.com;dmf@txitrustee.com;
kgeorge@kosmalalaw.com
Brett Ramsaur brett@ramsaurlaw.com, Kristine@ramsaurlaw.com
United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) May 2, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.

Taylor Robinson Pollei, 39 Molly Loop, Ladera Ranch, CA 92694
Jeffrey B. Smith, 301 Ocean Blvd., Suite 1700, Long Beach, CA 90802
Hon. Scott C. Clarkson, United States Bankruptcy Court, 411 W. Fourth Street, Ctrm. 5C, Santa Ana, CA 92701

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.



                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 May 2, 2020                Brett H. Ramsaur                                                    /s/ Brett H. Ramsaur
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
